In the

    United States Court of Appeals
                 For the Seventh Circuit
                     ____________________ 
No. 17‐2564 
QUINN R. HEATH, 
                                                Plaintiff‐Appellant, 

                                 v. 

INDIANAPOLIS FIRE DEPARTMENT, 
                                               Defendant‐Appellee. 
                     ____________________ 

          Appeal from the United States District Court for the 
          Southern District of Indiana, Indianapolis Division. 
   No. 1:15‐cv‐425‐JMS‐MJD — Jane E. Magnus‐Stinson, Chief Judge. 
                     ____________________ 

     ARGUED FEBRUARY 21, 2018 — DECIDED MAY 9, 2018 
                 ____________________ 

   Before RIPPLE, KANNE, and HAMILTON, Circuit Judges. 
    KANNE,  Circuit  Judge.  In  January  2015,  Quinn  Heath  ap‐
plied to become an Indianapolis firefighter. Over the next four 
months, he passed the Indianapolis Fire Department’s written 
examination,  oral  interview,  and  Certified  Physical  Agility 
Test. Quinn’s performance during the application process led 
to his placement on a ranked list for hiring consideration. The 
Department  hired  two  academy  classes  in  2015  from  that 
ranked list, but Quinn was not selected for either class. 
2                                                          No. 17‐2564 

    Meanwhile,  Quinn’s  father—Rodney  Heath—filed  a  qui 
tam suit under the False Claims Act against the Indianapolis 
Fire  Department,  alleging  that  the  Department  had  made 
false statements of material fact to the federal government in 
order to receive federal grant funds. At the time, Rodney was 
a  backup  investigator  in  the  Department’s  arson  unit.  The 
same day that Quinn found out he had not been selected for 
the  second  academy  class,  the  Department’s  Deputy  Chief 
told several Department employees they needed to be inter‐
viewed by the U.S. Department of Homeland Security in con‐
nection with Rodney’s suit. 
    Thereafter, Quinn joined his father’s suit, alleging that the 
Department retaliated against him for his father’s complaint, 
in violation of the False Claims Act. Quinn’s retaliation claim 
alleges that he was not hired as an Indianapolis firefighter be‐
cause of his father’s suit. 
   The district court granted summary judgment to the Indi‐
anapolis Fire Department on Quinn’s retaliation claim. Quinn 
now appeals that decision. 
    We review the district court’s grant of summary judgment 
de  novo,  viewing  the  record  in  the  light  most  favorable  to 
Quinn.  Austin  v.  Walgreen  Co.,  885  F.3d  1085,  1087  (7th  Cir. 
2018). We may affirm summary judgment on any ground sup‐
ported  by  the  record  as  long  as  the  issue  was  adequately 
raised below and the nonmoving party had an opportunity to 
contest  it.  See  West  Side  Salvage,  Inc.  v.  RSUI  Indem.  Co.,  878 
F.3d 219, 222 (7th Cir. 2017). For the reasons that follow, we 
affirm. 
      
 
No. 17‐2564                                                         3

                               I. ANALYSIS 
     The False Claims Act protects whistleblowers from retali‐
ation, providing that “[a]ny employee … shall be entitled to 
all  relief  necessary  to  make  that  employee  …  whole,  if  that 
employee … is discharged, demoted, suspended, threatened, 
harassed, or … discriminated against in the terms and condi‐
tion of employment because of lawful acts done by the em‐
ployee  …  or  associated  others”  in  furtherance  of  a  False 
Claims  Act  action.  31  U.S.C.  §  3730(h)(1)  (2010);  see  also 
§ 3730(h)(2) (describing relief under (h)(1)). 
     The  district  court’s  dismissal  of Quinn’s  claim  turned  on 
its conclusion that the False Claims Act’s anti‐retaliation pro‐
visions do not cover job applicants or prospective employees. 
This court has not yet addressed that issue, and we decline to 
do so now. Even assuming that § 3730(h)’s definition of “em‐
ployee” is broad enough to encompass job applicants or pro‐
spective employees, the Indianapolis Fire Department would 
still be entitled to summary judgment. Section 3730(h)(1) re‐
quires that Quinn show he was retaliated against because of his 
father’s protected activity, and he cannot do so. 
    Recent  authority  raises  a  question  about  what  causation 
standard  Quinn  must  meet  to  show  that  he  was  retaliated 
against because of his father’s protected activity. In Fanslow v. 
Chicago Manufacturing Center, Inc., relying in part on Title VII 
principles, we noted that False Claims Act complainants can 
establish  that  they  were  retaliated  against  because  of  pro‐
tected activity by demonstrating that the retaliation was mo‐
tivated “at least in part” by the protected activity. 384 F.3d 469, 
485  (7th  Cir.  2004).  Nearly  ten  years  post‐Fanslow,  the  Su‐
preme  Court  held  that  Title  VII  retaliation  claims  require 
4                                                            No. 17‐2564 

but‐for causation, rather than the lesser mixed‐motive stand‐
ard of causation we described in Fanslow. Univ. of Tex. Sw. Med. 
Ctr. v. Nassar, 570 U.S. 338, 360 (2013). We have not yet revis‐
ited  Fanslow  to  extend  Nassar’s  Title  VII  holding  to 
§ 3730(h)(1),  though  the  similarity  of  the  two  provisions 
might give us reason to do so in a future case. See United States 
ex  rel.  King  v.  Solvay  Pharm.,  Inc.,  871  F.3d  318,  333  (5th  Cir. 
2017) (noting that the False Claims Act requires but‐for cau‐
sation). But the causation standard makes no difference here. 
Under  any standard,  there is no evidence—even when con‐
struing the facts in Quinn’s favor—from which a jury could 
conclude that the Department did not hire Quinn because of 
his father’s qui tam suit. 
     Applicants to the Indianapolis Fire Department are placed 
on  a  ranked  hiring  list  according  to  their  scores  on  various 
merit‐based  metrics. Under a local ordinance  governing the 
Department’s hiring, eighty percent of an academy class is to 
be filled in rank order, starting with the top candidate on the 
list. Then, the fire chief can exercise his discretion to fill the 
remaining  twenty  percent  of  the  class.  The  Department  has 
also established selection criteria that guide the fire chief’s dis‐
cretionary picks, preferencing applicants with two or more of 
the following “markers”: “racial minority, female gender, col‐
lege degree, fire training or experience, and legacy” (meaning 
a family member is a current or former member of the Depart‐
ment). (Appellant’s Br. at 3.) Applicants receive the college de‐
gree marker only if they earned a degree; they do not receive 
the  marker  if  they  have  simply  accumulated  college  credit 
without earning a degree. 
No. 17‐2564                                                            5

    To survive summary judgment, Quinn needed to demon‐
strate either (1) that he should have been an automatic selec‐
tion for an academy class and he was not, or (2) that the chief 
exhausted two‐marker applicants for discretionary selections 
and still did not select Quinn. Only then could a reasonable 
trier of fact have any evidence from which  to conclude that 
Rodney’s qui tam suit motivated, at least in part, the Depart‐
ment’s decision not to hire Quinn. 
   At best, Quinn was ranked 64th on the hiring list. (Appel‐
lant’s Br. at 5, 30 (citing R. 84‐4).) And he had one marker—
legacy—because  of  his  father’s  employment  at  the  Depart‐
ment. Though Quinn had 66 hours of college credit, he never 
earned a degree, and thus did not receive that marker. Quinn 
did not receive an automatic or discretionary selection to ei‐
ther of the two academy classes chosen in 2015. 
    The  fire  chief  selected  30  applicants  from  the  list  for  the 
first academy class. The first 24 were hired in rank order. At 
64th,  Quinn  did  not  receive  an  automatic  selection.  Then,  6 
spots remained for the chief’s discretionary picks. All 6 spots 
were filled by applicants with two or more markers, and 3 of 
those spots were filled by applicants ranking ahead of Quinn. 
    Given that 27 applicants ranked ahead of Quinn were se‐
lected for the first class, Quinn’s ranking improved to, at best, 
37th for the second class. 
     The chief planned to fill the second academy class with 40 
applicants from the list. The chief filled the first 29 spots in the 
class in rank order. He then filled the remaining 11 spots with 
discretionary selections, all of which had two or more mark‐
ers. More than 10 two‐marker applicants still remained on the 
list who were not selected for an academy class. It appears an 
6                                                    No. 17‐2564 

automatic  selection  withdrew  from  the  hiring  process  after 
the selections were finalized, and the chief did not replace her, 
leaving the second academy class at 39 recruits. 
   If  the  chief  was  following  the  Department’s  80/20  rule 
based on a 40‐recruit class, he should have picked 32 appli‐
cants as automatic selections. But even if the chief had picked 
32 automatic selections, Quinn would not have been an auto‐
matic selection ranked at 37th. And selecting 8, rather than 11, 
discretionary  picks  would  have  similarly  had  no  impact  on 
Quinn’s  chances,  particularly  because  a  large  pool  of 
two‐marker applicants still remained after the chief filled both 
academy classes. 
   In sum, Quinn was ranked, at best, five spots too low to 
receive an automatic selection to an academy class. And every 
discretionary  pick  in  both  classes  had  more  markers  than 
Quinn, consistent with the Department’s policy for discretion‐
ary selections. Thus, there is no evidence from which a rea‐
sonable  jury  could  conclude  that  Rodney’s  suit  was  even  a 
motivating factor in the decision not to hire Quinn. 
                           II. CONCLUSION 
    Quinn’s retaliation claim against the Indianapolis Fire De‐
partment raises a complicated question about the scope of the 
False Claims Act’s anti‐retaliation provisions. We need not re‐
solve that question in this case, however. Even assuming that 
the meaning of “employee” under § 3730(h) is broad enough 
to encompass job applicants or prospective employees, there 
are no facts from which a jury could conclude that Quinn was 
retaliated against because of his father’s qui tam suit. 
    The district court’s judgment in favor of the Indianapolis 
Fire Department on Quinn’s retaliation claim is AFFIRMED.